Denied and Opinion Filed February 16, 2017




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00155-CV

                            IN RE GREGORY DUNCAN, Relator

                 Original Proceeding from the 116th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-08535

                            MEMORANDUM OPINION
                            Before Justices Francis, Lang, and Evans
                                   Opinion by Justice Evans
       Before the Court is relator’s February 14, 2017 petition for writ of mandamus in which he

complains of the trial court’s February 1, 2017 sanctions order. To be entitled to mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that

relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relator has not shown

he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d
833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we deny relator’s petition for writ of

mandamus.



170155F.P05
                                                  /s/David Evans/
                                                  DAVID EVANS
                                                  JUSTICE